Citation Nr: 1035750	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals, compression fracture, of the thoracic spine 
prior to July 18, 2009.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine with pain on motion 
prior to July 18, 2009.

3.  Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the thoracolumbar spine as of July 18, 
2009.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1961 and May 1961 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In February 2009, the Board remanded the 
case for additional development and this matter now returns for 
further appellate review.  As will be discussed further herein, 
the Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the February 2009 remand orders and 
no further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

Relevant to the Veteran's claims of entitlement to increased 
ratings for his back disability, during the course of appeal, 
staged ratings have been assigned.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In this regard, prior to July 18, 2009, 
the Veteran was service-connected for separate disabilities of 
the thoracic and lumbar spines.  Specifically, the October 2005 
rating decision on appeal denied ratings in excess of 10 percent 
for post-operative residuals, compression fracture, of the 
thoracic spine and degenerative arthritis of the lumbar spine 
with pain on motion.  Thereafter, in a July 2010 rating decision, 
the Veteran's separate 10 percent ratings for his thoracic and 
lumbar spine disabilities were discontinued.  Rather, such 
disabilities were rated together as degenerative arthritis of the 
thoracolumbar spine and assigned a 40 percent disability rating, 
effective July 18, 2009.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). Therefore, the Board has 
characterized the issues as shown on the first page of this 
decision.

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
evidence suggests that the Veteran is unemployed due to symptoms 
of his service-connected back disability, the issue of 
entitlement to a TDIU has been raised.  Therefore, as the Board 
has jurisdiction over such issue as part and parcel of the 
Veteran's increased rating claim, it has been listed on the first 
page of this decision.  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in November 2008; a transcript of that hearing 
is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's separate 10 percent ratings for post-operative 
residuals, compression fracture, of the thoracic spine and 
degenerative arthritis of the lumbar spine with pain on motion 
have been in effect since July 1, 1976.

2.  Prior to July 18, 2009, post-operative residuals, compression 
fracture, of the thoracic spine and degenerative arthritis of the 
lumbar spine with pain on motion were manifested by limited 
motion of the thoracolumbar spine with pain, weakened movement, 
excess fatigability, and incoordination; discomfort on palpation 
over the lumbosacral paraspinous muscles; tenderness in the 
sacroiliac joints; and lumbosacral spasms; without evidence of 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less; favorable or unfavorable ankylosis of the thoracolumbar 
or entire spine; or incapacitating episodes.  

3.  As of July 18, 2009, degenerative arthritis of the 
thoracolumbar spine is manifested by severely limited motion due 
to repetitive motion and pain; significant kyphosis in a casual 
stance; and significant tenderness over the lumbar spine, 
including the sacroiliac joints and spinous processes; without 
evidence of unfavorable ankylosis of the thoracolumbar or entire 
spine; or incapacitating episodes.

4.  As of August 17, 2004, the Veteran has right lumbar 
radiculopathy, manifested by reduced or absent reflexes and 
subjective complaints of radiating pain and numbness, without 
objective evidence of strength, sensory, or motor deficits, 
approximating no more than mild incomplete paralysis of the 
sciatic nerve, as a result of his service-connected back 
disability.

5.  As of August 17, 2004, the Veteran has left lumbar 
radiculopathy, manifested by reduced or absent reflexes and 
subjective complaints of radiating pain and numbness, without 
objective evidence of strength, sensory, or motor deficits, 
approximating no more than mild incomplete paralysis of the 
sciatic nerve, as a result of his service-connected back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post-
operative residuals, compression fracture, of the thoracic spine 
prior to July 18, 2009, have not been met.  38 U.S.C.A. §§ 110, 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.951(b), 4.3, 4.71a, Diagnostic Code 5237, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine with pain on motion 
prior to July 18, 2009, have not been met.  38 U.S.C.A. §§ 110, 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.951(b), 4.3, 4.71a, Diagnostic Codes 5003, 5237, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).

3.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the thoracolumbar spine as of July 18, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5237, General Rating Formula for Diseases and Injuries of 
the Spine; Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2009).

4.  Effective August 17, 2004, the criteria for a separate 10 
percent rating for right lumbar radiculopathy has been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2009).

5.  Effective August 17, 2004, the criteria for a separate 10 
percent rating for left lumbar radiculopathy has been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an August 2004 
letter, sent prior to the initial unfavorable AOJ decision issued 
in October 2005, as well as July 2008 and May 2009 letters, 
advised the Veteran of the evidence and information necessary to 
substantiate his increased rating claims as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  Additionally, March 2006, April 2008, and May 2009 
letters informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   

While the March 2006, April 2008, July 2008, and May 2009 letters 
were issued after the initial October 2005 rating decision, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2006, April 2008, July 2008, and May 2009 
letters were issued, the Veteran's claims were readjudicated in 
the October 2006 statement of the case and December 2007, August 
2008, November 2009, and June 2010 supplemental statements of the 
case.  Therefore, any defect with respect to the timing of the 
VCAA notice has been cured.

Relevant to the duty to assist, private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  Additionally, the Veteran was 
provided with VA examinations in August 2004, with accompanying 
addendums in March 2005 and September 2005, and July 2009 with an 
accompanying addendum in February 2010.  The Board notes that, at 
his November 2008 hearing, the Veteran alleged that the August 
2004 VA examination was inadequate for rating purposes as the 
examiner did not properly test the impact of repetitive motion 
and the factors as enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, in February 2009, the Board remanded the case 
in order to afford him another VA examination, which was 
accomplished in July 2009.  The Board finds that such examination 
properly addressed the impact of repetitive motion and other 
DeLuca factors in providing the additional limitation of range of 
motion in degrees.  Therefore, the Board concludes that further 
examination is not necessary.

Moreover, based on the foregoing, the Board determines that the 
AOJ has substantially complied with the February 2009 remand 
directives in obtaining all identified records and affording the 
Veteran a VA examination such that no further action is necessary 
in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  See Hart, supra.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, 
supra.  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59. 

As indicated previously, prior to July 18, 2009, the Veteran was 
service-connected for separate disabilities of the thoracic and 
lumbar spines.  Specifically, he was in receipt of a 10 percent 
rating for post-operative residuals, compression fracture, of the 
thoracic spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (relevant to lumbosacral strain) and a 10 percent rating for 
degenerative arthritis of the lumbar spine with pain on motion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5295 
(relevant to degenerative arthritis and lumbosacral strain, 
respectively).  

In the October 2005 rating decision on appeal and the October 
2006 statement of the case, the Veteran was advised that VA no 
longer evaluated the thoracic and lumbar spines separately and 
that, under the applicable criteria, his disability of the 
thoracolumbar spine would be evaluated as 20 percent disabling.  
However, as noted by the RO in the December 2007 supplemental 
statement of the case, his separate 10 percent ratings for post-
operative residuals, compression fracture, of the thoracic spine 
and degenerative arthritis of the lumbar spine with pain on 
motion have been in effect since July 1, 1976, which is over 
twenty years.  A disability which has been continuously rated at 
or above evaluation for twenty or more years for compensation 
purposes under laws administered by the Secretary shall not 
thereafter be rated at less than such evaluation, except upon a 
showing that such rating was based on fraud.  38 U.S.C.A. § 110; 
38 C.F.R. § 3.951(b).  In the instant case, it is clear that the 
Veteran's separate 10 percent ratings were in effect for more 
than 20 years and, as there is no evidence that such disability 
ratings were based on fraud, they are protected from reduction.  
Therefore, while the Veteran retains his separate 10 percent 
evaluations for his thoracic and lumbar spine disabilities prior 
to July 18, 2009, as the applicable rating criteria rates such 
spinal segments together, the Board has herein considered them as 
one unit.

As of July 18, 2009, the Veteran's separate 10 percent ratings 
for his thoracic and lumbar spine disabilities were discontinued 
and were instead assigned a 40 percent disability evaluation for 
degenerative arthritis of the thoracolumbar spine pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (relevant to lumbosacral or 
cervical strain).

The Board observes that the Veteran's claim for increased ratings 
was received in June 2004 and, therefore, the regulations in 
effect at such time are for application in this appeal.  

In this regard, Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent evaluation is authorized if there 
is X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Degenerative arthritis resulting in limitation of motion and 
lumbosacral strain are evaluated under the General Rating Formula 
for Disease and Injuries of the Spine.  The Board notes that, as 
will be discussed in detail below, the July 2009 VA examiner 
opined in a February 2010 addendum that the Veteran's 
degenerative disc disease, combined with osteoporosis and 
vertebral body compression, both of which resulted in his 
polyradiculopathy, were an independent disease entity and 
unlikely to be related to the trauma suffered nearly 44 years 
previously.  While the examiner disassociated the Veteran's 
degenerative disc disease from service, he did indicate that the 
Veteran's service-connected vertebral body compression results in 
polyradiculopathy and therefore, the Board will also consider the 
rating criteria relevant to intervertebral disc syndrome.  In 
this regard, intervertebral disc syndrome can be evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Disease and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  

Under the General Rating Formula for Disease and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height warrants a 
10 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome can also be rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Such provides that a 10 percent rating is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the last 12 months.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
For Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

The evidence during the entire appeal period includes private and 
VA treatment records as well as VA examination reports and 
addendums.

Specifically, VA treatment records in July 2003, January 2004, 
July 2004, and January 2005 reflect complaints of back pain, but 
it was noted that the Veteran generally felt fine, was fairly 
active, taught school, went to the gym two to three times a week, 
and could walk 30 to 40 minutes without a problem.  The Veteran 
denied frequency of urination, dribbling, or urinary hesitation.  
He had nocturia zero to one time a night.  Chronic back pain with 
moderate degenerative changes in the lower lumbar segments on X-
ray in 1999 was diagnosed.

A September 2003 X-ray revealed mild wedging of the mid-thoracic 
vertebra, most likely related to degenerative changes.  
Otherwise, such was essentially negative.

On an August 2004 examination for VA compensation purposes, the 
Veteran's range of back motion revealed flexion to 60 degrees, 
with 90 degrees considered normal; extension to 30 degrees, which 
was considered normal; right bending to 20 degrees, with 30 
degrees considered normal; and left bending to 20 degrees, with 
30 degrees considered normal.  Queckenstedt's test was negative.  
It was noted that the Veteran's knee and ankle reflexes were 
absent.  Babinski's signs were non-reactive.  Sensation and 
circulation of the lower extremities was normal.  Straight leg 
raising bilaterally was to 40 degrees without any discomfort, 
both in the supine and sitting positions.  The examiner concluded 
that the Veteran apparently had a back injury; however, from a 
clinical point there were very little findings to justify his 
symptoms.

A March 2005 addendum to the August 2004 examination report 
reflects that, as relevant to the DeLuca factors, such would 
result in approximately a 10 percent reduction of range of motion 
in the Veteran's low back based on the mild or moderate degree of 
osteoarthritic changes in the low back and clinical findings.  
Another addendum, dated in September 2005, reflects that it was 
at least as likely that the pain from repeated use could 
significantly limit the function ability of the affected areas of 
the back, specifically right and left lateral flexion.  The 
examiner stated that weakened movements, excess fatigability, and 
incoordination would be strength, speed and coordination, or 
endurance.  The examiner noted that the Veteran's range of back 
motion was flexion to 60 degrees, with 90 degrees considered 
normal; extension to 30 degrees, which was considered normal; 
right bending to 20 degrees, with 30 degrees considered normal; 
left bending to 20 degrees, with 30 degrees considered normal; 
and right lateral rotation to 20 degrees, with 30 degrees 
considered normal.

An April 2005 private treatment record reflects that, upon 
physical examination, there was no costovertebral angle.  The 
Veteran's bilateral femoral areas were without adenopathy and he 
had good range of motion to his hips and knees.  There was no 
pedal edema and +2 pedal pulses bilaterally.

A January 2006 VA treatment record reflects complaints of back 
pain with numbness in the right thigh.  In June 2006, the Veteran 
indicated that he had low back pain that radiated to both hips 
for the prior year and a half.  He also reported having right 
thigh numbness.  X-rays revealed degenerative changes and disc 
degenerative changes mostly at the L5-S1 level.  A November 2006 
record reveals complaints of chronic back pain, which had 
worsened in the prior two years.  It was noted that the Veteran 
had a previous history of sciatica.  On physical examination, 
there was discomfort with palpation over the lumbosacral 
paraspinous muscles, greater on the right.  The Veteran had 
negative straight leg raising bilaterally.  Neurologically, there 
were no gross sensory or motor deficits.  Lower extremity deep 
tendon reflexes were 2+ and equal bilaterally.  The assessment 
was chronic back pain. 

An undated statement received in Marcy 2007 from Dr. Disbrow 
reflects that the Veteran was seen with complaints of low back 
pain radiating to his buttock and questionably to his groin.  
Physical examination revealed tenderness in both sacroiliac 
joints.  The Veteran's hips had good and equal range of motion.  
His lower extremity strength was good.  Reflexes revealed 2+ knee 
jerks and 0 ankle jerks.  Accompanying diagnostic reports include 
a November 2006 X-ray of the lumbar spine, which showed 
degenerative changes most marked at the L5-S1 level, a Grade 1 
spondylolisthesis at L4 relative to L5.  A January 2007 MRI of 
the lumbar spine showed disc herniation that was posterolateral 
at L5-S1 on the left side and multiple disc bulges with segmental 
stenosis at L3-4, L4-5, L5-S1 with degenerative facet 
arthropathy.  At the L4 level, he had encroachment.  A January 
2007 X-ray of the hips was normal.  

An April 2008 VA treatment record reflects complaints of chronic 
back pain.  On objective examination, there was discomfort over 
the lumbosacral spine and left lower lumbar paraspinous muscles.  
There was no pain over the right paraspinous muscles.  Chronic 
low back pain was diagnosed.

Records from Dr. Barnett from July 2008 to February 2009 reflect 
complaints of low back pain, greater on the left side.  Lumbar 
degenerative disc disease with facet hypertrophy and L5-S1 
herniated nucleus pulpous was diagnosed.  In January 2009, the 
Veteran denied leg symptoms.

A March 2009 VA treatment record reveals that the Veteran had a 
prior history of degenerative disc disease.  He denied numbness 
or tingling.  There were no bowel or bladder function problems 
and there were no new symptoms.  An April 2009 bone density test 
revealed degenerative changes.  The bone density of the lumbar 
spine and bilateral femoral neck was normal.

Records from Dr. Taggert from December 2006 to April 2009 reflect 
complaints of back pain.  A May 2008 MRI of the lumbar spine 
reflects a moderate-sized L5-S1 far lateral broad-based disc 
protrusion with moderate left lateral recess narrowing; moderate 
left lateral recess at L4-5 narrowing due to asymmetric fact 
arthropathy; and multi-level advanced facet arthropathy.   A 
follow up treatment record reflects complaints of lumbosacral 
spasms.

On a July 2009 examination for VA compensation purposes, the 
Veteran complained of pain in the lower back that occasionally 
radiated down his right lower extremity.  He denied bowel or 
bladder dysfunction.  Upon physical examination, the Veteran had 
significant kyphosis in his casual stance.  On palpation there 
was significant tenderness over much of the lumbar spine, 
including the sacroiliac joints and spinous processes.  Range of 
motion testing for the thoracolumbar spine revealed flexion from 
zero to 15 degrees.  The examiner noted that the Veteran was able 
to flex to 30 degrees, but there was a significant amount of pain 
between 15 and 30 degrees.  With three repetitions, such was 
diminished further to pain at 10 degrees of flexion and he was 
unable to go past 20 degrees.  Extension was zero to five 
degrees, which was also limited by pain.  Three repetitions did 
not influence the range of motion in extension.  Right and left 
lateral flexion was zero to 10 with significant pain, and right 
and left lateral rotation were zero to 10 degrees with pain.

Neurological examination revealed that the Veteran had normal 
bulk and tone throughout.  He had full 5/5 power in the lower 
extremities.  He had 2+ patellar and 1+ Achilles reflexes on the 
left and 2+ patellar and 0 Achilles reflexes on the right.  
Sensory examination of the lower extremities was normal.  The 
Veteran's gait was normal.  The examiner diagnosed multi-level 
disc disease and lumbar polyradiculopathy.  The examiner noted 
that the Veteran had significant pain on examination and had very 
limited range of motion.  Additionally, he had loss of reflexes 
in the lower extremities, which would suggest radiculopathy, 
which is corroborated by the MRI evaluations.  The examiner 
further stated that such confirmed that the Veteran had lumbar 
polyradiculopathy and, as such, had significant disability.

In a February 2010 addendum to the July 2009 examination report, 
the examiner stated that the thoracic and lumbar spine are 
addressed as a unit, the thoracolumbar spine, which is VA's 
standard spine examination technique and documentation standard.  
He further stated that, in the Veteran's case, majority of his 
disease existed within the lumbar spine.  Specifically, on the 
July 2009 examination, the Veteran had significant tenderness 
within the lumbar spine and lumbar region.  Also, the signs of 
polyradiculopathy noted on examination were largely consistent 
with lumbosacral nerve roots.  The examiner further noted that 
the Veteran had significant kyphotic distortion of the spine, 
which results from vertebral body compression of all levels, 
including the thoracic and lumbar spine.  He stated that, in this 
regard, the thoracic spine and lumbar spine were equally 
involved.  The examiner further indicated that the severity of 
the lumbar spine was worse than the thoracic spine in terms of 
the radiculopathy; however, in terms of kyphosis resulting from 
vertebral body compression, the thoracic and lumbar spines were 
equal in severity.  The examiner also opined that the Veteran's 
current spine condition was unlikely related to his in-service 
motor vehicle collision in 1966.  Rather, he indicated, the 
Veteran's degenerative disc disease, combined with osteoporosis 
and vertebral body compression, both of which resulted in his 
polyradiculopathy, were an independent disease entity and 
unlikely to be related to the trauma suffered nearly 44 years 
previously.  

Post-operative residuals, compression fracture, of the thoracic 
spine & degenerative arthritis of the lumbar spine with pain on 
motion 

Prior to July 18, 2009, the Veteran was in receipt of a 10 
percent rating for his post-operative residuals, compression 
fracture, of the thoracic spine pursuant to Diagnostic Code 5295, 
which is relevant to lumbosacral strain.  Additionally, prior to 
July 18, 2009, the Veteran was also in receipt of a 10 percent 
rating for his degenerative arthritis of the lumbar spine with 
pain on motion pursuant to Diagnostic Code 5003-5295, which is 
relevant to degenerative arthritis and lumbosacral strain, 
respectively.  As indicated by the RO in the October 2005 rating 
decision and October 2006 statement of the case, the Veteran was 
advised that VA no longer evaluated the thoracic and lumbar 
spines separately and that, under the applicable criteria, his 
disability of the thoracolumbar spine would be evaluated as 20 
percent disabling.  Therefore, the RO determined that, while each 
had been assigned a 10 percent rating, such disabilities, 
together, did not warrant a rating in excess of 20 percent under 
the applicable criteria.  Moreover, in the February 2010 addendum 
to the July 2009 VA examination, the examiner indicated that the 
thoracic and lumbar spine are addressed as a unit, the 
thoracolumbar spine, and that, while the Veteran's primarily 
disability resulted from his lumbar spine, both the thoracic and 
lumbar spine contributed to his disability.  

Therefore, in light of the applicable rating criteria that 
addresses the thoracolumbar spine as a whole rather than the 
thoracic and lumbar spines as separate entities and the fact that 
the evidence address them as a unit, the Board has considered 
these disabilities together.  There is no prejudice to the 
Veteran in doing so as the RO also adjudicated his thoracic and 
lumbar spine disabilities together.  

For this period, the Board finds that the Veteran's combined 
disabilities of post-operative residuals, compression fracture, 
of the thoracic spine and degenerative arthritis of the lumbar 
spine with pain on motion were manifested by limited motion of 
the thoracolumbar spine with pain, weakened movement, excess 
fatigability, and incoordination; discomfort on palpation over 
the lumbosacral paraspinous muscles; tenderness in the sacroiliac 
joints; and lumbosacral spasms; without evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
favorable or unfavorable ankylosis of the thoracolumbar or entire 
spine; or incapacitating episodes.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 20 percent.  
In this regard, the evidence of record fails to demonstrate 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less, or favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine.  

Specifically, the evidence shows that, while the Veteran 
experienced limited motion with pain, weakened movement, excess 
fatigability, and incoordination, such does not result in forward 
flexion of the thoracolumbar spine limited to 30 degrees.  
Moreover, he is clearly capable of motion of the thoracolumbar 
spine such that he does not have ankylosis of the thoracolumbar 
or entire spine.  In this regard, in August 2004, the Veteran had 
forward flexion to 60 degrees; extension to 30 degrees; and 
bilateral bending to 20 degrees.  Additionally, in March 2005, 
the August 2004 examiner indicated that such range of motion 
would likely result in a 10 percent reduction of range of motion 
due to DeLuca factors.  In September 2005, the examiner further 
clarified that pain from repeated use, weakened movement, excess 
fatigability, and incoordination could significantly limit the 
functional ability of the Veteran's back, resulting with 
limitation in motion, with flexion to 60 degrees, extension to 30 
degrees, bilateral bending to 20 degrees, and right lateral 
rotation to 20 degrees.  Moreover, VA treatment records dated 
during such time period reflect that the Veteran generally felt 
fine, was fairly active, went to the gym two to three times a 
week, and could walk 30 to 40 minutes without a problem.  

Additionally, in November 2006, physical examination revealed 
discomfort on palpation over the lumbosacral paraspinous muscles 
and, in March 2007, the Veteran had tenderness in both sacroiliac 
joints.  Also, in May 2008, he had complaints of lumbosacral 
spasms.  

Therefore, while the Veteran had limited motion of the 
thoracolumbar spine with pain, weakened movement, excess 
fatigability, and incoordination; discomfort on palpation over 
the lumbosacral paraspinous muscles; tenderness in the sacroiliac 
joints, and lumbosacral spasms, the evidence fails to demonstrate 
that forward flexion of the thoracolumbar spine was limited to 30 
degrees or less, or favorable or unfavorable ankylosis of the 
thoracolumbar or entire spine.  See DeLuca, supra.  Therefore, 
the Veteran is not entitled to a rating in excess of 20 percent 
for his combined disabilities of post-operative residuals, 
compression fracture, of the thoracic spine and degenerative 
arthritis of the lumbar spine with pain on motion prior to July 
18, 2009, under the General Rating Formula. 

The Board has also considered whether the Veteran is entitled to 
a higher rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  However, the evidence 
of record fails to reveal any incapacitating episodes.  As such, 
when considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, he is not entitled to a rating in excess of 20 percent 
for the period prior to July 18, 2009.

Degenerative arthritis of the thoracolumbar spine 

As of July 18, 2009, the date of the VA examination demonstrating 
an increase in disability, the Veteran has been assigned a 40 
percent rating for his degenerative arthritis of the 
thoracolumbar spine pursuant to Diagnostic Code 5237, which is 
relevant to lumbosacral or cervical strain.  For this period, the 
Board finds that such disability is manifested by severely 
limited motion due to repetitive motion and pain; significant 
kyphosis in a casual stance; and significant tenderness over the 
lumbar spine, including the sacroiliac joints and spinous 
processes; without evidence of unfavorable ankylosis of the 
thoracolumbar or entire spine; or incapacitating episodes.

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 40 percent.  
In this regard, the evidence of record fails to demonstrate 
unfavorable ankylosis of the thoracolumbar or entire spine.  
Specifically, while the Veteran exhibited severely limited motion 
of the thoracolumbar spine on examination in July 2009, he was 
still capable of motion.  

At the July 2009 VA examination, the Veteran had 10 degrees of 
flexion limited by repetitive movement and pain; extension to 5 
degrees limited by pain; and bilateral lateral flexion and 
rotation to 10 degrees limited by pain.  Additionally, such 
revealed significant kyphosis in his casual stance and 
significant tenderness over  the lumbar spine, including the 
sacroiliac joints and spinous processes.  However, even in light 
of such symptomatology, the Veteran's back disability does not 
result in unfavorable ankylosis of the thoracolumbar or entire 
spine.  See DeLuca, supra.  Therefore, the Veteran is not 
entitled to a rating in excess of 40 percent for his degenerative 
arthritis of the thoracolumbar spine as of July 18, 2009, under 
the General Rating Formula. 

The Board has also considered whether the Veteran is entitled to 
a higher rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  However, the evidence 
of record fails to reveal any incapacitating episodes.  As such, 
when considering the Veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, he is not entitled to a rating in excess of 40 percent 
as of July 18, 2009.

Separate ratings for neurological abnormalities

Relevant to the entire appeal period, prior and subsequent to 
July 18, 2009, Note (1) of the General Rating Formula, provides 
that any associated objective neurological abnormalities should 
be rated separately under an appropriate diagnostic code.  
Therefore, the Board has considered whether the Veteran's back 
disability results in any associated objective neurological 
abnormalities that warrant separate ratings. 

In this regard, MRIs conducted during the course of the appeal 
period reflects disc involvement; however, in the July 2009 VA 
examiner's February 2010 addendum, he indicated that the 
Veteran's degenerative disc disease, combined with osteoporosis 
and vertebral body compression, both of which resulted in his 
polyradiculopathy, were an independent disease entity and 
unlikely to be related to the trauma suffered nearly 44 years 
previously.  While such opinion seemingly separates the Veteran's 
degenerative disc disease from his service-connected degenerative 
arthritis of the thoracolumbar spine, the examiner indicated that 
the Veteran's vertebral body compression, for which he has been 
service-connected for since July 1, 1976, resulted in his 
polyradiculopathy.  

In this regard, the Board observes that, on examination in August 
2004, the Veteran's knee and ankle reflexes were absent.  
However, Babinski's signs were non-reactive, and sensation and 
circulation of the lower extremities was normal.  Additionally, 
straight leg raising bilaterally was without any discomfort in 
the supine and sitting positions.  In April 2005, it was noted 
that the Veteran had +2 pedal pulses bilaterally.  Also, in 
January 2006, the Veteran complained of radiating pain and 
numbness.  In November 2006, it was noted that he had a history 
of sciatica.  However, on physical examination, the Veteran had 
negative straight leg raising bilaterally.  Neurologically, there 
were no gross sensory or motor deficits.  Lower extremity deep 
tendon reflexes were 2+ and equal bilaterally.  In a statement 
received in March 2007, Dr. Disbrow indicated that the Veteran's 
reflexes revealed 2+ knee jerks and 0 ankle jerks.  Lower 
extremity strength was good.  In January 2009 and March 2009, the 
Veteran denied leg symptoms, to include numbness or tingling.  On 
neurological examination in July 2009, the Veteran had full power 
in the lower extremities, but he had 2+ patellar and 1+ Achilles 
reflexes on the left and 2+ patellar and 0 Achilles reflexes on 
the right.  Sensory examination of the lower extremities was 
normal.  The Veteran's gait was normal.  The examiner diagnosed 
lumbar polyradiculopathy.  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete paralysis of 
the sciatic nerve.  A 60 percent evaluation is warranted where 
there is severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy.  An 80 percent evaluation is assigned 
where there is complete paralysis of the sciatic nerve where the 
foot dangles and drops, there is no active movement possible of 
muscles blow the knee, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, based on the preceding evidence, the Board finds that 
the Veteran has left and right lumbar radiculopathy as a result 
of his back disability.  Such is manifested by reduced or absent 
reflexes and subjective complaints of radiating pain and 
numbness, without objective evidence of strength, sensory, or 
motor deficits.  As the Veteran's complaints are wholly sensory 
with only absent or reduced reflexes, the Board finds that his 
right and left lumbar radiculopathy warrants 10 percent 
evaluations under Diagnostic Code 8520 in contemplation of mild 
incomplete paralysis of the sciatic nerve bilaterally, effective 
August 17, 2004, the date of the VA examination when the Veteran 
first demonstrated absent knee and ankle reflexes.  While 
subsequent examination revealed that, at times, the Veteran was 
essentially neurologically intact, the Board will resolve all 
doubt in his favor and assign an effective date of August 17, 
2004.  

The Board further finds that there are no other neurological 
abnormalities associated with the Veteran's back disability.  In 
this regard, VA treatment records reflect that he denied 
frequency of urination, dribbling, or urinary hesitation and had 
nocturia zero to one time a night.  Moreover, in March 2009, it 
was noted that there were no bowel or bladder function problems.  


Other considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected back 
disability beyond those already assigned during the appeal 
period; however, the Board finds that his symptomatology has been 
stable.  Therefore, assigning additional staged ratings for such 
disability is not warranted.

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back disability 
with the established criteria found in the rating schedule.  The 
Board finds that the Veteran's back symptomatology is fully 
addressed by the rating criteria under which such disability is 
rated.  Such symptomatology is contemplated in his assigned 
evaluations as the rating criteria addresses all of his 
orthopedic and neurologic manifestations.  There are no 
additional symptoms of his back disability that are not addressed 
by the rating schedule.  Therefore, the Board finds that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology of his service-connected disability.  As 
such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Therefore, the Board 
finds that there are no attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record.  See Rice, 22 Vet. App. 453-54.  
As the TDIU aspect of the Veteran's claims is being for remanded 
for further development, it is unnecessary to discuss this issue 
further at this time.

In sum, the Board finds that separate 10 percent ratings are 
warranted for the Veteran's right and left lumbar radiculopathy 
as of August 17, 2004.  The Board, however, finds that the 
preponderance of the evidence is against the Veteran's claims for 
higher ratings for his service-connected back disabilities prior 
to and as of July 18, 2009.  In denying such increased ratings, 
the Board finds the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for post-operative residuals, 
compression fracture, of the thoracic spine prior to July 18, 
2009, is denied.

A rating in excess of 10 percent for degenerative arthritis of 
the lumbar spine with pain on motion prior to July 18, 2009, is 
denied.

A rating in excess of 40 percent for degenerative arthritis of 
the thoracolumbar spine as of July 18, 2009, is denied.

As of August 17, 2004, a separate 10 percent rating for right 
lumbar radiculopathy, and no higher, is granted, subject to the 
laws and regulations governing the payment of monetary awards.

As of August 17, 2004, a separate 10 percent rating for left 
lumbar radiculopathy, and no higher, is granted, subject to the 
laws and regulations governing the payment of monetary awards.


REMAND

As noted in the Introduction, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that 
the Veteran is unemployed due, in part, to symptoms of his 
service-connected back disability.  In this regard, at the July 
2009 VA examination, the Veteran reported that he last worked in 
May 2008 and, at a November 2009 VA examination, which was 
conducted for the purpose of evaluating his service-connected 
right knee disability, it was noted that the Veteran's complaints 
relevant to his back and right knee resulted in limitations 
affecting his lifestyle and potential further employment.  
Accordingly, the issue of entitlement to a TDIU has been raised 
by the evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
rating claims, further development is necessary for a fair 
adjudication of the TDIU aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate notification 
and development, to include providing the Veteran with proper 
VCAA notice, obtaining any pertinent outstanding post-service 
treatment records, and affording him a VA examination so as to 
determine the effect his service-connected disabilities, 
including but not limited to his back disability, have on his 
employability.  After all appropriate development has been 
completed, the Veteran's TDIU claim should be adjudicated based 
on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notification with respect to the TDIU 
aspect of his claims. 

2.  Request that the Veteran identify any 
outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  After securing 
any necessary authorization from him, 
obtain copies of any records the Veteran 
identifies, to include any outstanding VA 
treatment records dated from April 2009 to 
the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for an examination 
with an appropriate medical professional 
to obtain an opinion regarding the 
effect(s) of his service-connected 
disabilities, including but not limited to 
his back disability, on his employability.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner should be 
requested to render an opinion as to 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities, taking into consideration 
his level of education, special training, 
and previous work experience, but not his 
age or any impairment caused by 
nonservice-connected disabilities.  Any 
opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's TDIU claim 
should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


